Title: To George Washington from Brigadier General John Fellows, 6 August 1780
From: Fellows, John
To: Washington, George


					
						Sir,
						Sheffield [Mass.] 6. August 1780.
					
					I have recd your Excellency’s Letter of the 31. ult., imediately I dispatched Major Root to Claverack, with Orders to direct such of the detached Militia as he should find there to repair to Tryon County, I have now recd a Letter from him in which I am informed there are no more than 35 Men at that Place these together with those of this County amounting to 300 are all the Men I have it in my Power to send to the Assistance of Genl Van Ransalear.
					I have no authentic Inteligence but I presume part of the Detachment of Militia are ordered to the Reinforcement of the french garrison at Newport. these having no Men for some days past, (except small stragling Parties,) passed thru’ this County on their way to Claverack. I have the Honor to be Sir, your Excellency’s most Obedt & very huml. Sert
					
						John Fellows
					
				